DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 04 November 2020, claims priority to the following provisional applications: 63/037,471, filed 10 June 2020; 63/024,252, filed 13 May 2020; 62/952,186, filed 20 December 2019; 62/944,938, filed 06 December 2019; and 62/931,077, filed 05 November 2019.

Information Disclosure Statement
The information disclosure statement filed 03 August 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Copies of the following NPL references were not located in the file wrapper. The references were lined through on the IDS and were not considered:
NPL reference 190. International search report and written opinion for international patent application No. PCT/US2019/041165 (Pub No. WO 2020/014333) mailed October 15, 2019 (12 pages)
NPL reference 238. NALDINI et al., “Efficient transfer, integration, and sustained long-term expression of the transgene in adult rat brains injected with a lentiviral vector”, Proc Natl Acad Sci U.S.A. (1996) 93(21): 11382-11388. 
NPL reference 301. XU et al., “Closely related T-memory stem cells correlate with in vivo expansion of CAR.CD19-T cells and are preserved by IL-7 and IL-15”, Blood (2014) 123(24): 3750-3759.

The following reference was loaded twice to the file wrapper. The reference was considered as indicated on the IDS:
NPL reference: Naldini et al., “Lentiviruses as gene transfer agents for delivery to non-dividing cells”, Curr Opin Biotechnol., Oct 9, (1998); 5:457-63.

The following reference was loaded to the file wrapper but was not listed on the IDS. The reference was not considered:
XU et al., “Cytokine release syndrome in cancer immunotherapy with chimeric antigen receptor engineered T cells”, Cancer Letters, 2014; 343:172-178

Claim Objections
Claim 30 is objected to because of the following informalities:  
The instant claim is drawn to the method of claim 29 and lists prior therapies. Line 4 of the claim currently reads (etoposide, an anti-CD38 antibody panobinostat, or elotuzumab.” It is considered that the claim is missing a comma between “an anti-CD38 antibody” and “panobinostat” as the therapies are mutually exclusive. Panobinostat is an HDAC inhibitor and not an anti-CD38 antibody. 
Claim 30 also contains two references to “doxorubicin” on line 3.

Claim 31 is objected to because of the following informalities: 
The claim lists the combination “bortezomib, cyclophosphamide, and dexamethasone” twice. See f. and n.
The claim lists the combination “elotuzumab, lenalidomide, and dexamethasone” twice. See s. and t.    

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10, 22-24, 26, 29-31, 36-40, 45, 48, 63, 72, 98, 103, and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 10, 40, 45, 63, 98, and 103, the instant claims are drawn to administering immune cells expressing a chimeric antigen receptor (CAR) directed to BCMA to a subject and contain a parenthetical reference to “(BCMA CAR T cells)”. See claim 10, step a, line 2; claim 40, step b, line 2; claim 45, step b, line 2; claim 63, step b, line 3; claim 98, step b, line 3; and claim 103, lines 5 and 6. 
In the claims, outside of the parenthetical reference, the BCMA CAR is referenced to be expressed by “immune cells”. The instant claims do not specify that the immune cells are limited to T cells which is what is referenced in the parenthetical recitation of “BCMA CAR T cells”. The inclusion of the parenthetical reference renders the instant claims indefinite as it is unclear whether the content within the parenthetical reference is part of the claimed invention. This is particularly the case where dependent claims further limit the immune cells to T cells (see dependent claim 26, for example). Appropriate correction is required.

Claims 22-24, 26, 29-31, 36-39, 48, 72, and 113 are rejected by virtue of their dependency on a rejected claim. 

Regarding claims 40 and 98, the instant claims are drawn to a method of treating a disease caused by B Cell Maturation Agent (BCMA) in a subject. Step a of the claims currently state “determining a first level of soluble BCMA (sBCMA) and/or a first level of interleukin-6 (IL-6), tumor necrosis factor alpha (TNFα), or both in a tissue sample from the subject”. Step c of the claims currently states “determining a second level of sBCMA and/or a second level of interleukin-6 (IL-6), tumor necrosis factor alpha (TNFα), or both in a tissue sample from the subject”. The first paragraph following steps a-c states “wherein, if said second level of sBCMA is greater than 30% of said first level of sBCMA and/or if said second level of IL-6, TNFα or both is not greater than…”
The use of “and/or” in the claims renders the claim indefinite as it is unclear exactly what combination(s) of biomarkers are being claimed as applicant’s invention. For example, the claim could be interpreted as being drawn to only the measurement of IL-6 in steps (a) and (c). Or, in its broadest reasonable interpretation, the claim could be interpreted as being drawn to the measurement of only IL-6 in step (a) and only TNFα in step (b). The use of “and/or” in the paragraph following steps a-c renders the circumstances in which the subject is subsequently provided a non-CAR T cell therapy unclear. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 22-24, 26, 29-30, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210617 A2 (Porter, D.L., et al) 07 December 2017 in view of Fitzgerald, J.C., et al (2017) Cytokine release syndrome after chimeric antigen receptor T cell therapy for acute lymphoblastic leukemia Crit Care Med. 45(2); e124-e131.

Regarding claim 10, Porter teaches a method of treating a disease caused by B Cell Maturation Agent (BCMA) expressing cells in a subject in need thereof (abstract, “method of treating an adult subject having a hematological cancer”; page 396, lines 24-29, “B cell maturation antigen (BCMA) is expressed on the surface of plasma cells, the final differentiation stage of B cells and usually on multiple myeloma cells… multiple myeloma (MM), a plasma cell malignancy localized selectively to the bone marrow”). 
Porter teaches that the method comprises administering to the subject immune cells expressing a chimeric antigen receptor (CAR) directed to BCMA (page 295, 31-33, “the invention pertains to a method of treating a subject (e.g., a mammal) having a cancer, comprising administering immune effector cells comprising a CAR molecule”; page 396, lines 29-30, “Chimeric antigen receptor cell therapy targeting BCMA have been developed for treating MM patients”).
Porter further teaches measuring soluble BCMA (sBCMA) level or activity in the subject at at least one time point after beginning of the CAR-expressing cell therapy (page 16, lines 30-32). Porter teaches that there is a correlation between the measured level of soluble BCMA (sBCMA) in a blood, serum, or plasma sample from the subject and the subject’s responsiveness to the CAR therapy (page 15, lines 10-12, “The disclosure also features a method of evaluating, or monitoring, a subject receiving or who has received a chimeric antigen receptor (CAR) cell therapy for the effectiveness of the therapy using soluble BCMA (sBCMA) as a biomarker”; page 27, lines 8-9, “the value of sBCMA level or activity is obtained from a blood sample, e.g., a serum sample, e.g., a peripheral serum sample”; page 396, lines 25-26, “soluble BCMA (sBCMA) is readily detectible by immunoassay methods in serum or plasma”). The instant applicant defines “tissue sample” as blood, plasma, or serum (instant specification, page 10, [0025]); therefore, the teaching by Porter that sBCMA is measured in a blood, plasma, or serum sample meets the instant claim limitation of a tissue sample. 
Porter further teaches that an increase in sBCMA levels is indicative of relapse disease or minimal residual disease (page 23, lines 18-19). Porter teaches that the method of treating cancer includes “acquiring a value of a sBCMA level or activity in the subject, wherein said value is indicative of the subject’s responsiveness or relapsing status to the CAR-expressing cell therapy” and that in response to said value, the subject is identified as a responder (complete or partial) or non-responder, or a relapser or non-relapser. Porter teaches that if the subject is identified as a non-responder, partial responder, or relapse, an alternative therapy is administered, for example, a standard of care for a particular cancer type. 
Porter reports sBCMA levels in multiple myeloma patients treated with CAR-BCMA before and after treatment (Figure 3, figure page 3/18; page 400, line 18 through page 401, line 7). Porter reports that patients 01 and 03 were clinical responders and patients 02, 09, 10, and 11 are non-responders in whom sBCMA levels to not significantly change from baseline which was in the 100s of ng/ml or 1000s of ng/m. Porter reports that in the patients who did respond to the CAR-BCMA therapy and in whom CAR-BCMA cells proliferated and expanded, the sBCMA levels declined from the baseline level of high 1000s ng/ml by three logs (patient 01) and by about 2.5 logs (patient 03) (page 400, lines 20-27; Figure 4, figure page 4/18). Porter also reports that patient 1 remains in clinical remission on day 270, but patient 03 relapsed around day 150, demonstrating the most dramatic example of the inverse correlation between sBCMA and CAR-BCMA (page 400, lines 32-34).
While Porter does not explicitly disclose that 4000 ng/L is the threshold sBCMA level (equivalent to 4 ng/ml; (4000ng/L) x (1L/1000mL) = 4 ng/ml)), the results shown by Porter in Figures 3 and 4 (figure pages 3/18 and 4/18) demonstrate that in patients treated with CAR expressing immune cells targeting BCMA, patients who respond to the treatment have sBCMA levels that dip below 10 ng/ml (see results for patient 01 and 03). Patients who do not respond to the treatment maintain levels of sBCMA that at or above 100 ng/ml (see results for patients 02, 09, 10, and 11). Based on the results shown by Porter, a skilled artesian would have been able to use the known correlation between sBCMA and the subject’s response to anti-BCMA CAR treatment to arrive at the claimed invention using routine experimentation and optimization.
	MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
	Based on the current wording of the instant claim, the teachings of Porter meet the entire claim limitation. In the claim, the measurement of ferritin level in a tissue sample from the subject, and the use of this measurement to predict cytokine release syndrome (CRS), is added with “or” indicating that one of the two measurements meets the claim limitation. However, in an effort towards compact prosecution, the limitations concerning ferritin level are addressed below.
	Porter teaches that cytotoxic release syndrome (CRS) is the most significant treatment related toxicity in response to CAR expressing T cells and usually responds to anti-cytokine therapy (page 387, lines 24-25). Porter presents a case study reporting clinical characteristics and management of a severe neurotoxicity observed during a phase 1 study of CART-BCMA in multiple myeloma (page 392, lines 18-20) and teaches that CRS symptoms corresponded with a rise in serum IL-6 and other CRS related biomarkers (page 393, lines 15-16). Following the development of symptoms and the rise in CRS related biomarkers, the patient was infused with tocilizumab to treat the CRS (page 393, lines 18-20). 
	Porter, however, does not disclose that the biomarker is ferritin level or that a ferritin level greater than 1500 picomoles per liter (pmol/L) is indicative of CRS.
	Fitzgerald characterized the timing, severity, and intensive care management of cytokine release syndrome after chimeric antigen receptor-modified T cell therapy (page 2, abstract, objective). Fitzgerald studied 39 subjects on a phase I/IIa trial of a CAR targeting CD19 and tracked the development of symptoms that were attributed to CRS. In the study, 46% of patients developed grade 3-4 cytokine release syndrome, with prolonged fever, hyperferritinemia, and organ disfunction (page 2, abstract, measurements and main results). Fitzgerald teaches that subjects with grade 3-4 CRS developed a macrophage activation syndrome/hemophagocytitc lymphohisiocytosis (MAS/HLH) like clinical picture with all patients having ferritin levels greater than the 1,123 pmol/l (500 ng/mL) criteria set by HLH diagnostic criteria (page 5, paragraph 1; supplemental material page 5, supplemental table 1). Fitzgerald also teaches that peak ferritin levels reached as high as 135,300 pmol/L during the course of the CRS (page 5, paragraph 1). Fitzgerald teaches that CAR-T cell associated CRS represents a novel critical illness syndrome, with similarities in phenotype to other shock states such as severe sepsis and MAS/HLH but that unique therapeutic considerations for this syndrome need to be in place to ensure survival of the infused T cells (page 6, paragraph 3). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Porter and Fitzgerald and monitor the level of ferritin in patients treated with the BCMA CAR T cells as a biomarker for the development of CRS in place, or in addition to, the cytokines disclosed by Porter. A skilled artesian would have been further motivated to use the HLH criteria of 1,123 pmol/L as a starting point for the routine determination of a critical ferritin level for predicting CRS before severe CRS onset. A skilled artesian would have been motivated to make this combination in order to utilize a known biomarker for CRS while taking advantage of criteria that is set for toxicities that closely resemble the phenotype of CRS as taught by Fitzgerald. 
 
Regarding claim 22, Porter and Fitzgerald teach the method of claim 10 as discussed above.
Porter further teaches that the disease caused by BCMA-expressing cells is multiple myeloma, chronic lymphocytic leukemia, or a non-Hodgkin’s lymphoma (page 22, lines 24-26; page 26, line 34 - page 27, line 5). 

Regarding claims 23 and 24, Porter and Fitzgerald teach the method of claim 22 as discussed above.
Porter further teaches that the disease caused by the BCMA-expressing cells is relapsed and refractory multiple myeloma (page 400, line 14) or high-risk multiple myeloma (page 392, line 21). 

Regarding claim 26, Porter and Fitzgerald teach the method of claim 10 as discussed above.
Porter further teaches that the immune cells are T cells (page 29, lines 29-31, “method of making a cell, comprising transducing an immune effector cell, e.g., a T cell…, with a vector described herein, e.g., a vector encoding a CAR.”). 

Regarding claim 29, Porter and Fitzgerald teach the method of claim 10 as discussed above.
Porter further teaches that patients treated with the method have received one or more lines of prior therapy prior to treatment with CAR T cells targeting BCMA (page 392, line 21 – page 393, line 5, “the subject is a  high-risk IgA lambda MM progressing after 4 prior lines of therapy”). 

Regarding claim 30, Porter and Fitzgerald teach the method of claim 29 as discussed above.
While Porter teaches that subjects treated with the method have received more than one line of prior therapy, Porter does not explicitly disclose which prior therapy the subject had been treated with. However, Porter does teach that standard therapies for the treatment of multiple myeloma include lenalidomide (page 290, lines 17-22) and that the CAR therapies disclosed can be used in combination with other standard therapeutics for the treatment of B-cell malignancies including proteasome inhibitors (page 302, line 35), thalidomide, bortezomib (page 303, line 5), dexamethasone (page 385, line 8; page 303, line 15), cyclophosphamide (page 303, line 11), doxorubicin (page 303, line 15), carfilzomib (page 308, line 14), ixazomib (page 308, line 17), cisplatin (page 303, line 11), etoposide (page 303, line 15), and panobinost (page 342, line 30). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the patient’s prior treatment would have been from the standard therapies that are disclosed by Porter. A skilled artesian would have drawn this conclusion as these are the therapeutics that are commonly used for the treatment of B-cell malignancies. 

Regarding claim 36, Porter and Fitzgerald teach the method of claim 10 as discussed above.
Porter further teaches that the CAR comprises an antibody or an antibody fragment that targets BCMA (page 52, lines 20-21, “the BCMA CAR comprises an anti-BCMA binding domain”; page 68, lines 26-27, “the term ‘binding domain’ or ‘antibody molecule’ encompasses antibodies and antibody fragments”).

Regarding claim 37, Porter and Fitzgerald teach the method of claim 10 as discussed above. 
Porter further teaches that the CAR comprises a single chain Fv antibody fragment (scFv) (page 69, lines 6-9, “the CAR of the invention comprising an antibody or antibody fragment thereof may exist in a variety of forms where the antigen binding domain is expressed as part of a contiguous polypeptide chain including, for example… a single chain antibody (scFv)”). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210617 A2 (Porter, D.L., et al) 07 December 2017 in view of Fitzgerald, J.C., et al (2017) Cytokine release syndrome after chimeric antigen receptor T cell therapy for acute lymphoblastic leukemia Crit Care Med. 45(2); e124-e131 as applied to claims 10 and 29 above, and in further view of Dingli, D., et al (2017) Therapy for relapsed multiple myeloma: Guidelines from the may stratification for myeloma and risk-adaptation therapy Mayo Clin Proc 92(4); 578-598.
Porter and Fitzgerald teach the method of claim 29 as discussed above.
Porter teaches standard therapies for B-cell malignancies as discussed above, but does not disclose that prior to administering the anti-BCMA CAR, the subject had received one of the combination therapies disclosed in instant claim 31. These therapies, however are routine practice in the art for the treatment of B-cell malignancies, such as Multiple Myeloma. 
For example, Dingli teaches that “life expectancy in patients with multiple myeloma is increasing because of the availability of an increasing number of novel agents with various mechanisms of action against the disease. However, the disease remains incurable in most patients because of the emergence of resistant clones, leading to repeated relapses of the disease”. Dingli teaches that a group of physicians at Mayo Clinic with expertise in the care of patients with multiple myeloma regularly evaluates the evolving literature on the biology and therapy for multiple myeloma and issue guidelines on the optimal care of patients with this disease. In their article, Dingli provides the latest recommendations on the diagnostic evaluation of relapsed multiple myeloma and its treatment. 
Dingli teaches therapies that have emerged for the treatment of multiple myeloma including immunomodulatory drugs such as lenalidomide and pomalidomide; proteasome inhibitors such as bortezomib, carfilzomib, and ixazomib; monoclonal antibodies including daratumumab and elotuzumab; and HDAC inhibitors such as panobinostat (page 2, paragraph 1). Dingli further teaches that chemotherapeutics are also used in the treatment of multiple myeloma including doxorubicin, cisplatin, and etoposide (page 2, paragraph 4). Dingli teaches that these agents may be used alone or in combination and provides a list of randomized studies of therapies for relapsed multiple myeloma (page 3, paragraph 1; Tale 2 pages 36-37). Dingli teaches combinations of therapies including:
daratumumab, pomalidomide, and dexamethasone (DPd) (page 13, paragraph 2);
daratumumab, bortezomib, and dexamethasone (DVd) (page 9, paragraph 2); 
Ixazomib, lenalidomide, and dexamethasone (IRd) (page 4, paragraph 3); 
daratumumab, lenalidomide, and dexamethasone (DRd) (page 9, paragraph 2); 
bortezomib, cyclophosphamide, and dexamethasone (page 15, paragraph 1); 
bortezomib, doxorubicin, and dexamethasone (page 15, paragraph 1); 
carfilzomib, lenalidomide, and dexamethasone (KRd) (page 11, paragraph 3); 
bortezomib and dexamethasone (Vd) (pages 36 and 37); 
bortezomib, thalidomide, and dexamethasone (VTD) (pages 36 and 37); 
lenalidomide and dexamethasone (Rd) (page 3, paragraph 3); 
bortezomib, dexamethasone, thalidomide, cisplatin, doxorubicin, cyclophosphamide, and etoposide (VDT-PACE) (page 14, paragraph 2); 
carfilzomib and dexamethasone (Kd) (page 4, paragraph 2); 
lenalidomide alone (page 3, paragraph 3); bortezomib alone (page 3, paragraph 5); 
daratumumab alone (page 4, paragraph 5); 
elotuzumab, lenalidomide, and dexamethasone (ERd) (page 11, paragraph 4); 
bendamustine, bortezomib, and dexamethasone (page 6, paragraph 2); 
bendamustine, lenalidomide, and dexamethanose (page 14, paragraph 2); 
pomalidomide and dexamethasone (Pd) (pages 36 and 37); 
pomalidomide, bortezomib, and dexamethasone (page 3, paragraph 4); 
carfilzomib, pomalidomide, and dexamethasone (KPd) (page 9, paragraph 2); and 
panobinostat, bortezomib, and dexamethasone (PanoVd) (pages 36 and 37); 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have treated a subject using the method taught by Porter and Fitzgerald when the patient had been previously treated with the therapeutic combinations taught by Dingli. A skilled artesian would have been motivated to treat these subjects with the method taught by Porter and Fitzgerald as these are standard therapies used in the treatment of Multiple Myeloma and the method taught by Porter and Fitzgerald is known to be effective in the treatment of heavily pretreated subjects. 

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210617 A2 (Porter, D.L., et al) 07 December 2017 in view of Fitzgerald, J.C., et al (2017) Cytokine release syndrome after chimeric antigen receptor T cell therapy for acute lymphoblastic leukemia Crit Care Med. 45(2); e124-e131 as applied to claim 10 above, and in further view of Berdeja, J.G., et al (2017) Durable clinical responses in heavily pretreated patients with relapsed/refractory multiple myeloma: updated results from a multicenter study of bb2121 anti-bcma CAR T cell therapy Blood 130 (Suppl_1): 740; 653 as evidenced by Clinical Trial NCT03361748 (Sponsor: Celgene) update from 11 October 2018 (herein Celgene).

Regarding claim 38, Porter and Fitzgerald teach the method of claim 10 as discussed above.
Porter teaches that the CAR comprises an scFv (page 69, lines 6-9, “the CAR of the invention comprising an antibody or antibody fragment thereof may exist in a variety of forms where the antigen binding domain is expressed as part of a contiguous polypeptide chain including, for example… a single chain antibody (scFv)”).
Porter and Fitzgerald, however, do not disclose that the BCMA scFv is a BCMA02 scFv. 
Berdeja teaches the administration of a second-generation CAR construct (referred to as bb2121) targeting B cell maturation antigen (BCMA) to redirect T cells to multiple myeloma cells to treat relapsed and/or refractory multiple myeloma. Berdeja teaches that BCMA is a member of the tumor necrosis factor superfamily that is expressed primarily by malignant myeloma cells, plasma cells, and some mature B cells (page 1, abstract, introduction). Berdeja further teaches that bb2121 consists of autologous T cells transduced with a vector encoding a CAR incorporating an anti-BCMA scFv (page 2, paragraph at top of page). Berdeja provides the results of a multi-center phase 1 dose escalation trial of bb2121 in patients with RRMM who have received ≥ 3 prior regimens (page 2, methods). In the study performed by Berdeja, no dose limiting toxicities were reported and no treatment emergent Grade 3 or higher neurotoxicities similar to those reported in other CAR T clinical studies had been observed. Overall response rate was 89% and increased to 100% for patients treated with higher doses of the CAR T cells (page 2, paragraph 3). Berdeja concludes stating that bb2121 shows promising efficacy at dose levels above 50 x 106 CAR+ T cells with manageable CRS, no dose limiting toxicities, and high overall response rates supporting the potential of CAR T therapy with bb2121 as a treatment paradigm in RRMM (page 3, paragraph 1). 
Celgene discloses that bb2121 consists of autologous T lymphocytes transduced with an anti-BCMA02 CAR lentiviral vector to express a chimeric antigen receptor targeting the human B cell maturation agent (anti-BCMA CAR) (page 3/8, arms and interventions, assigned interventions column). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a BCMA02 scFv in the CAR as taught by Berdeja in the method taught by Porter and Fitzgerald. A skilled artesian would have been motivated to use this scFv in order to use a CAR scFv that has been demonstrated in clinical trials to be effective in the treatment of B-cell malignancies, specifically relapsed and refractory multiple myeloma as taught by Berdeja. 

Regarding claim 39, Porter and Fitzgerald teach the method of claim 10 as discussed above. 
Porter and Fitzgerald, however, do not disclose that the immune cells are idecabtagene vicleucel cells. 
Berdeja teaches the administration of a second-generation CAR construct (referred to as bb2121) targeting B cell maturation antigen (BCMA) to redirect T cells to multiple myeloma cells to treat relapsed and/or refractory multiple myeloma. Berdeja provides the results of a multi-center phase 1 dose escalation trial of bb2121 in patients with RRMM who have received ≥ 3 prior regimens (page 2, methods). Berdeja concludes stating that bb2121 shows promising efficacy at dose levels above 50 x 106 CAR+ T cells with manageable CRS, no dose limiting toxicities, and high overall response rates supporting the potential of CAR T therapy with bb2121 as a treatment paradigm in RRMM (page 3, paragraph 1).
The instant disclosure teaches that bb2121 is another name for idecabtagene vicleucel cells (instant specification page 198, [0564]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the bb2121 cells (idecabtagene vicleucel cells) taught by Berdeja in the method taught by Porter and Fitzgerald. A skilled artesian would have been motivated to use these cells in order to use CAR T cells that had been demonstrated in clinical trials to be effective in the treatment of B-cell malignancies, specifically relapsed and refractory multiple myeloma as taught by Berdeja.

Claims 40 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210617 A2 (Porter, D.L., et al) 07 December 2017 in view of Berdeja, J.G., et al (2017) Durable clinical responses in heavily pretreated patients with relapsed/refractory multiple myeloma: updated results from a multicenter study of bb2121 anti-bcma CAR T cell therapy Blood 130 (Suppl_1): 740; 653 and Hipp, S., et al (2017) A novel BCMA/CD3 bispecific T-cell engager for the treatment of multiple myeloma induces selective lysis in vitro and in vivo Leukemia31; 1743-1751. 

Regarding claims 40 and 98, Porter teaches a method of treating a disease caused by B Cell Maturation Agent (BCMA) expressing cells in a subject in need thereof (abstract, “method of treating an adult subject having a hematological cancer”; page 396, lines 24-29, “B cell maturation antigen (BCMA) is expressed on the surface of plasma cells, the final differentiation stage of B cells and usually on multiple myeloma cells… multiple myeloma (MM), a plasma cell malignancy localized selectively to the bone marrow”; page 60, lines 8-10, “compositions disclosed herein are used in the treatment of a disease associated with expression of a BCMA antigen (e.g., CD19), e.g., a BCMA-associated disease). 
Porter teaches that the method comprises administering to the subject immune cells expressing a chimeric antigen receptor (CAR) directed to BCMA (page 295, 31-33, “the invention pertains to a method of treating a subject (e.g., a mammal) having a cancer, comprising administering immune effector cells comprising a CAR molecule”; page 396, lines 29-30, “Chimeric antigen receptor cell therapy targeting BCMA have been developed for treating MM patients”).
Porter further teaches measuring soluble BCMA (sBCMA) level or activity in the subject at least one time point after beginning the CAR-expressing therapy (page 16, lines 30-32). Porter teaches that the sBCMA level or activity at the time point can be compared to a reference sBCMA level of activity (page 16, lines 33-35) where a decrease from the reference value to the sample value indicates that the CAR-expressing cell therapy is effective in the subject (e.g., the subject responds to the CAR-expressing cell therapy); and the absence of a decrease from the reference value to the sample value indicates that the CAR-expressing therapy has reduced efficacy, e.g., is ineffective or is minimally effective in the subject (e.g., the subject does not respond or only minimally responds to the CAR-expressing therapy (page 17, lines 5-11). Porter further teaches that the reference value is a sBCMA level or activity “of a sample taken from the subject prior to the at least one time point “(e.g., a sample taken from the subject prior to the beginning of the CAR-expressing therapy…” (page 17, lines 13-17). A skilled artesian would have reasonably interpreted Porter’s teachings of “the absence of a decrease from the reference value” to include both an increase as well as stagnation, particularly in view of Porters teaching that an increase in sBCMA levels is indicative of relapse disease or minimal residual disease (page 23, lines 18-19).
Porter teaches that the level of sBCMA is measured from a blood, serum, or plasma sample from the subject (page 27, lines 8-9, “the value of sBCMA level or activity is obtained from a blood sample, e.g., a serum sample, e.g., a peripheral serum sample”; page 396, lines 25-26, “soluble BCMA (sBCMA) is readily detectible by immunoassay methods in serum or plasma”). The instant applicant defines “tissue sample” as blood, plasma, or serum (instant specification, page 10, [0025]); therefore, the teaching by Porter that sBCMA is measured in a blood, plasma, or serum sample meets the instant claim limitation of a tissue sample. 
Porter also teaches that that if the level of sBCMA indicates that the patient is non-responsive to the therapy or is relapsing, the subject is administered a second therapy to treat the disease comprising an altered CAR-expressing therapy (altered dose and/or with additional agents and/or producing the CAR cell with a different method), or an alternative therapy, for example, a standard care for the particular cancer (page 21, lines 10-33). As Porter teaches the administration of “an alternative therapy” (page 21, lines 10-33), Porter is teaching that the first BCMA-based treatment modality and the second BCMA-based treatment modality are different BCMA-based treatment modalities. Furthermore, as Porter is teaching the treatment of BCMA associated diseases (page 60, lines 9-10), a skilled artesian would have been motivated to use a secondary treatment is a BCMA-based treatment modality. A skilled artesian would also reasonably conclude from the teachings of Porter that the second therapy is a non-CAR T cell therapy as the patient did not respond to the initial CAR therapy.
While Porter teaches the correlation between changing sBCMA levels and the effectiveness of anti-BCMA CAR cells, Porter does not disclose that the threshold for determining subject response is a change of greater than 30% sBCMA between the first and second sBCMA levels.
Berdeja teaches the administration of a second-generation CAR construct (referred to as bb2121) targeting B cell maturation antigen (BCMA) to redirect T cells to multiple myeloma cells to treat relapsed and/or refractory multiple myeloma. Berdeja provides the results of a multi-center phase 1 dose escalation trial of bb2121 in patients with RRMM who have received ≥ 3 prior regimens (page 2, methods). Berdeja concludes stating that bb2121 shows promising efficacy at dose levels above 50 x 106 CAR T cells with manageable CRS, no dose limiting toxicities, and high overall response rates supporting the potential of CAR T therapy with bb2121 as a treatment paradigm in RRMM (page 3, paragraph 1).
In the study, Berdeja also performed quantification of circulating soluble BCMA over time (page 2, paragraph 3). In the tabulated results provided by Berdja (page 3, table 1), only two treated patients had an increase in sBCMA levels after 1 month (patients 2 and 3). Patient 2 had a 10% increase in soluble sBCMA levels and had stable disease and patient 3 had a 44% increase in sBCMA and had progressive disease. Patient 3 is the only patient (out of 21) shown to have progressive disease at one month. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Berdeja with those of Porter and measure the change in sBCMA in percentage to determine the responsiveness of the subject to the anti-BCMA CAR therapy. A skilled artesian would have been motivated to make this combination, and would have had a reasonable expectation of success in doing so, as both Porter and Berdeja are studying the treatment of patients with relapsed and refractory multiple myeloma with BCMA-CARs using sBCMA as a biomarker to determine the effectiveness of the treatment.
While Porter and Berdeja do not explicitly state that a change of 30% in sBCMA indicates that the patient is not responding to treatment, a skilled artesian would be able to use these results and the known correlation between sBCMA and response to anti-BCMA-CAR treatment to arrive at the claimed invention using routine experimentation and optimization that is known in the art. 
MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
	 In regards to claims 40 and 98, the teachings of Porter and Berdeja meet the entire claim limitation. The measurement of IL-6 and/or TNFα levels in a sample from the subject before and after treatment is added to the claim limitation with “and/or” indicating that only one of the three measurements (sBCMA, IL-6, OR TNFα) meets the claim limitation. In an effort towards compact prosecution, the limitations of claims 40 and 98 concerning IL-6 and TNFα measurements are addressed below.
Porter teaches that the anti-BCMA CAR can be expressed by a T cell or NK cell obtained from a subject (page 255, lines 15-16) and that the T cells can be selected that express one or more cytokines including TNFα (page 261, lines 19-20). Porter also teaches that after administration of CAR T cells, IL-6 and TNFα can be elevated, which is commonly associated with CRS (page 330, lines 10-11). 
Porter and Berdeja, however, do not disclose that an increase in IL-6 and TNFα can be used as markers for evaluating the efficacy of the CAR treatment.
Hipp studied a bispecific T-cell engager (BiTE) targeting BCMA and CD3ε (referred to as BI836909) and studied its therapeutic impacts on MM (abstract). Hipp studied IL-6 and TNFα levels during treatment of MM with BI836909 and teaches that “BI836909 induced a dose-dependent secretion of cytokines (INFγ, IL-2, IL-6, IL-10, TNFα), a hallmark of T cell activation” (page 1745, left column, paragraph 1; Figure 1e). 
Based on the teachings of Hipp, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the levels of IL-6 and TNFα would increase in samples measured after administration of the anti-BCMA CAR compared to samples measured prior to administration. A skilled artesian would anticipate this increase if, and when, the T cells are activated after administration. A skilled artesian would have recognized that if IL-6 or TNFα are not higher than the first level, the anti-BCMA CAR cells may not be activating and proliferating in the patient which would lead to the requirement of additional therapy. A skilled artesian would have been motivated to use the teachings of Hipp in the method taught by Porter and Berdeja in order to monitor the activation of the T cells after administration.

Claims 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210617 A2 (Porter, D.L., et al) 07 December 2017 in view of Berdeja, J.G., et al (2017) Durable clinical responses in heavily pretreated patients with relapsed/refractory multiple myeloma: updated results from a multicenter study of bb2121 anti-bcma CAR T cell therapy Blood 130 (Suppl_1): 740; 653 and Hipp, S., et al (2017) A novel BCMA/CD3 bispecific T-cell engager for the treatment of multiple myeloma induces selective lysis in vitro and in vivo Leukemia31; 1743-1751 as applied to claim 40 above, and further in view of Coman, T., et al (2013) Lenalidomide as salvage treatment for multiple myeloma relapsing after allogeneic hematopoietic stem cell transplantation: a report from the French Society of Bone Marrow and Cellular Therapy haematologica 98(5); 776-783.

Regarding claim 45, Porter, Berdeja, and Hipp teach the method of claim 40 as discussed above. 
As discussed previously in the rejection of claim 40, Porter teaches administering to a subject immune cell expressing a chimeric antigen receptor (CAR) directed to BCMA (page 295, 31-33; page 396, lines 29-30) and measuring the level of soluble BCMA (sBCMA) in a tissue sample from the subject before and after administration of the immune cells (page 16, lines 30-35; page 17, lines 5-11; page 17, lines 13-17). The combination of Porter and Berdeja teach that if the second level of sBCMA is greater than a threshold level, the subject is subsequently provided a non-CAR T cell therapy to treat the disease.  
The combination of references, however, does not disclose that the non-CAR T cell therapy is lenalidomide, pomalidomide, CC-220, or CC-220 and dexamethasone.
Coman studied salvage treatment for multiple myeloma relapsing after allogenic stem cell transplantation and teaches that usually, such patients have been heavily pre-treated and present, at relapse, with a relatively refractory disease. Coman further teaches that Immunomodulatory properties of lenalidomide may be beneficial by facilitating a graft-versus myeloma effect after ASCT (abstract). In their study Coman found that Lenalidomide can induce high response rates in myeloma after subjects relapsed following ASCT at least part by triggering an allogeneic anti-myeloma response (abstract). Coman teaches that it has been previously reported that lenalidomide can modulate the activation and reconstitution of NK and T conventional and regulatory cells. Analyzed on 12 patients, Coman observed stable CD4+ T lymphocytes but a relative increase in CD8+ T cell counts after administration of lenalidomide. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used lenalidomide as a salvage therapy as taught by Coman as the second, non-CAR T cell therapy in the method taught by Porter, Berdeja, and Hipp. A skilled artesian would have been motivated to make this combination as trials have demonstrated that lenalidomide can be used as a salvage therapy following cell transplant. Furthermore, lenalidomide has been shown to have a positive effect on activation and reconstitution of T lymphocytes which could assist in the CAR-T cell treatment. A skilled artesian would have a reasonable expectation of success in making this combination as Coman, Porter, and Berdeja are all treating relapsed/refractory multiple myeloma. Additionally, Porter teaches that lenalidomide is an exemplary immunomodulator for use in combination with CAR therapy for patients who do not respond or have increasing sBCMA after response (Porter, page 307, line 32; page 301, lines 18-25).

Regarding claim 48, Porter, Berdeja, Hipp, and Coman teach the method of claim 45 as discussed above.
Porter further teaches that the disease is multiple myeloma (MM) (page 400, line 14).

Claims 63 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210617 A2 (Porter, D.L., et al) 07 December 2017 in view of Berdeja, J.G., et al (2017) Durable clinical responses in heavily pretreated patients with relapsed/refractory multiple myeloma: updated results from a multicenter study of bb2121 anti-bcma CAR T cell therapy Blood 130 (Suppl_1): 740; 653.

Regarding claim 63, Porter teaches a method of treating a disease caused by B Cell Maturation Agent (BCMA) expressing cells in a subject in need thereof (abstract, “method of treating an adult subject having a hematological cancer”; page 396, lines 24-29, “B cell maturation antigen (BCMA) is expressed on the surface of plasma cells, the final differentiation stage of B cells and usually on multiple myeloma cells… multiple myeloma (MM), a plasma cell malignancy localized selectively to the bone marrow”; page 60, lines 8-10, “compositions disclosed herein are used in the treatment of a disease associated with expression of a BCMA antigen (e.g., CD19), e.g., a BCMA-associated disease). 
Porter teaches that the method comprises administering to the subject immune cells expressing a chimeric antigen receptor (CAR) directed to BCMA (page 295, 31-33, “the invention pertains to a method of treating a subject (e.g., a mammal) having a cancer, comprising administering immune effector cells comprising a CAR molecule”; page 396, lines 29-30, “Chimeric antigen receptor cell therapy targeting BCMA have been developed for treating MM patients”).
Porter further teaches measuring soluble BCMA (sBCMA) level or activity in the subject at least one time point after beginning the CAR-expressing therapy (page 16, lines 30-32). Porter teaches that the sBCMA level or activity at the time point can be compared to a reference sBCMA level of activity (page 16, lines 33-35) where a decrease from the reference value to the sample value indicates that the CAR-expressing cell therapy is effective in the subject (e.g., the subject responds to the CAR-expressing cell therapy); and the absence of a decrease from the reference value to the sample value indicates that the CAR-expressing therapy has reduced efficacy, e.g., is ineffective or is minimally effective in the subject (e.g., the subject does not respond or only minimally responds to the CAR-expressing therapy) (page 17, lines 5-11). Porter further teaches that the reference value is a sBCMA level or activity of “a sample taken from the subject prior to the at least one time point (e.g., a sample taken from the subject prior to the beginning of the CAR-expressing therapy…” (page 17, lines 13-17). A skilled artesian would reasonably interpret Porters teachings of “the absence of a decrease from the reference value” to include both an increase as well as stagnation, particularly in view of Porters teaching that an increase in sBCMA levels is indicative of relapse disease or minimal residual disease (page 23, lines 18-19).
Porter teaches that the level of sBCMA is measured from a blood, serum, or plasma sample from the subject (page 27, lines 8-9, “the value of sBCMA level or activity is obtained from a blood sample, e.g., a serum sample, e.g., a peripheral serum sample”; page 396, lines 25-26, “soluble BCMA (sBCMA) is readily detectible by immunoassay methods in serum or plasma”). The instant applicant defines “tissue sample” as blood, plasma, or serum (instant specification, page 10, [0025]); therefore, the teaching by Porter that sBCMA is measured in a blood, plasma, or serum sample meets the instant claim limitation of a tissue sample. 
Porter also teaches that that if the level of sBCMA indicates that the patient is non-responsive to the therapy or is relapsing, the subject is administered a second therapy to treat the disease comprising an altered CAR-expressing therapy (altered dose and/or with additional agents and/or producing the CAR cell with a different method), or an alternative therapy, for example, a standard care for the particular cancer (page 21, lines 10-33). As Porter teaches the administration of “an alternative therapy” (page 21, lines 10-33), Porter is teaching that the first BCMA-based treatment modality and the second BCMA-based treatment modality are different BCMA-based treatment modalities. Furthermore, as Porter is teaching the treatment of BCMA associated diseases (page 60, lines 9-10), a skilled artesian would be motivated to use a secondary treatment that is a BCMA-based treatment modality. 
While Porter teaches the correlation between changing sBCMA levels and the effectiveness of anti-BCMA CAR cells, Porter does not disclose that the threshold for determining subject response is a change of greater than 30% sBCMA between the first and second sBCMA levels.
Berdeja teaches the administration of a second-generation CAR construct (referred to as bb2121) targeting B cell maturation antigen (BCMA) to redirect T cells to multiple myeloma cells to treat relapsed and/or refractory multiple myeloma. Berdeja provides the results of a multi-center phase 1 dose escalation trial of bb2121 in patients with RRMM who have received ≥ 3 prior regimens (page 2, methods). Berdeja concludes stating that bb2121 shows promising efficacy at dose levels above 50 x 106 CAR+ T cells with manageable CRS, no dose limiting toxicities, and high overall response rates supporting the potential of CAR T therapy with bb2121 as a treatment paradigm in RRMM (page 3, paragraph 1).
In the study, Berdeja also performed quantification of circulating soluble BCMA over time (page 2, paragraph 3). In the tabulated results provided by Berdja (page 3, table 1), only two treated patients had an increase in sBCMA levels after 1 month (patients 2 and 3). Patient 2 had a 10% increase in soluble sBCMA levels and had stable disease and patient 3 had a 44% increase in sBCMA and had progressive disease. Patient 3 is the only patient (out of 21) shown to have progressive disease at one month. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Berdeja with those of Porter and measure the change in sBCMA in percentage to determine the responsiveness of the subject to the anti-BCMA CAR therapy. A skilled artesian would have been motivated to make this combination, and would have had a reasonable expectation of success in doing so, as both Porter and Berdeja are studying the treatment of patients with relapsed and refractory multiple myeloma with BCMA-CARs using sBCMA as a biomarker to determine the effectiveness of the treatment.
While Porter and Berdeja do not explicitly state that a change of 30% in sBCMA indicates that the patient is not responding to treatment, a skilled artesian would be able to use these results and the known correlation between sBCMA and response to anti-BCMA-CAR treatment to arrive at the claimed invention using routine experimentation and optimization that is known in the art. 
MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.

Regarding claim 113, Porter and Berdeja teach the method of claim 63 as discussed above. 
Berdeja further teaches the administration of a second-generation CAR construct (referred to as bb2121) targeting B cell maturation antigen (BCMA) to redirect T cells to multiple myeloma cells to treat relapsed and/or refractory multiple myeloma. 
The instant disclosure teaches that bb2121 is another name for idecabtagene vicleucel cells (instant specification page 198, [0564]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the bb2121 cells (idecabtagene vicleucel cells) taught by Berdeja in the method taught by Porter and Berdeja. A skilled artesian would have been motivated to use these cells in order to use CAR T cells that have been demonstrated in clinical trials to be effective in the treatment of B-cell malignancies, specifically relapsed and refractory multiple myeloma.
Furthermore, as Porter teaches that an alternative therapy is administered to a subject who is determined to be a non-responder, partial responder, or relapse (such as a standard care for a particular cancer type) based on sBCMA levels, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have not had the second BCMA-based treatment modality comprise idecabtagene vicleucel cells. A skilled artesian would have been motivated to have the second therapy not comprise idecabtagene vicleucel cells if they were the cells used in the initial administration as the subject would have been determined to not respond to the therapy.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210617 A2 (Porter, D.L., et al) 07 December 2017 in view of Fitzgerald, J.C., et al (2017) Cytokine release syndrome after chimeric antigen receptor T cell therapy for acute lymphoblastic leukemia Crit Care Med. 45(2); e124-e131 as applied to claim 10 above, and in further view of Clinical Trial NCT03361748 (Sponsor: Celgene) update from 11 October 2018 (herein Celgene).
Porter and Fitzgerald teach the method of claim 10 as discussed above.
As discussed in the rejection of claim 10, Porter teaches a method of administering to the subject BCMA CAR cells (page 295, 31-33; page 396, lines 29-30) and determining a level of soluble BCMA (sBCMA) in a tissue sample from the subject (page 15, lines 10-12). Porter teaches that sBCMA levels are inversely correlated to the BCMA CAR (page 400, lines 32-34) and that sBCMA can be used as a biomarker to evaluate the effectiveness of the therapy (page 15, lines 10-12). Additionally, as discussed previously, Porter provides a skilled artesian with the data required to arrive at the claimed invention where a threshold ng/L of sBCMA is set to predict the treatment outcome. 
Porter further teaches that the BCMA CAR immune cells are BCMA CAR T cells (page 29, lines 29-31, “method of making a cell, comprising transducing an immune effector cell, e.g., a T cell…, with a vector described herein, e.g., a vector encoding a CAR.”). Porter teaches that if a patient treated with a CAR expressing cell therapy has responded or partially responded to a first CAR-expressing therapy and has experienced an increase in soluble BCMA, a second therapy is administered to the subject, thereby treating the subject (page 21, lines 25-29). Porter also teaches that that if the level of sBCMA indicates that the patient is non-responsive to the therapy or is relapsing, the subject is administered a second therapy to treat the disease comprising an altered CAR-expressing therapy (altered dose and/or with additional agents and/or producing the CAR cell with a different method), or an alternative therapy, for example, a standard care for the particular cancer (page 21, lines 10-33). As Porter is teaching the treatment of BCMA associated diseases (page 60, lines 9-10), a skilled artesian would reasonably conclude that the secondary treatment is a BCMA-based treatment modality. As Porter teaches the administration of “an alternative therapy” (page 21, lines 10-33), Porter is teaching that the first BCMA-based treatment modality and the second BCMA-based treatment modality are different BCMA-based treatment modalities. 
Porter and Fitzgerald, however, do not disclose that the BCMA CAR T cells are a first BCMA-based treatment modality.
Celgene is a phase 2, multicenter study set to determine the efficacy and safety of BCMA targeted CAR bb2121 in subjects with relapsed and refractory multiple myeloma (page 2/8, official title). Celgene teaches that bb2121 is an autologous T lymphocyte transduced with an anti-BCMA02 CAR lentiviral vector to express a chimeric antigen receptor targeting the human B cell maturation antigen (anti-BCMA CAR) (page 3/8, arms and interventions, assigned interventions column). In the study being performed by Celgene, patients are selected based on various criteria. In order to be included in the study, patients must have received at least 3 prior MM treatment regimens, with treatments including a proteasome inhibitor, an immunomodulatory agent, and an anti-CD38 antibody and be refractory to the last treatment regimen. The study excluded patients who have had previous BCMA targeted therapy (page 6/8, Inclusion criteria and exclusion criteria).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have selected subjects for treatment with the method taught by Porter and Fitzgerald who have not have had prior BCMA-based treatment modalities. A skilled artesian would have been motivated to make this combination in order to follow guidance from a phase 2 clinical trial as taught by Celgene. Furthermore, a skilled artesian would have recognized that by treating a patient with no previous BCMA-based treatment modalities, there would be less interference in the method of treating and evaluating BCMA-based CAR treatments.

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/210617 A2 (Porter, D.L., et al) 07 December 2017 in view of Berdeja, J.G., et al (2017) Durable clinical responses in heavily pretreated patients with relapsed/refractory multiple myeloma: updated results from a multicenter study of bb2121 anti-bcma CAR T cell therapy Blood 130 (Suppl_1): 740; 653 as applied to claim 63 above, and further in view of Cho, S.F., et al (2018) Targeting B Cell Maturation Antigen (BCMA) in Multiple Myeloma: potential uses of BCMA-based immunotherapy Frontiers in Immunology 9(1821); 1-15. 
Porter and Berdeja teach the method of claim 63 as discussed above. The applied references, however, do not disclose that the second BCMA-based treatment modality comprises those listed in instant claim 103. 
Cho provides a review of the biology of BCMA as a MM target antigen and highlights preclinical and clinical data of current BCMA-targeted immunotherapies with various mechanisms of action. Cho teaches that these crucial studies will enhance selective anti-MM response, transform the treatment paradigm, and extend disease-free survival (abstract).
Cho teaches numerous treatment methods for MM that target BCMA including BCMA-antibody drug conjugates (ADC) (page 4, right column, paragraph 2); Bispecific T-cell Engagers (BiTE) (page 6, right column, paragraph 3); and immune cells expressing a chimeric antigen receptor (CAR) directed to BCMA (page 7, left column, paragraph 5). Cho teaches that BCMA is expressed at significantly higher levels in all patient MM cells but not on other normal tissues except normal plasma cells and that the therapies disclosed have already demonstrated high anti-MM activity in preclinical and even in early clinical trials (abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the treatment modalities disclosed by Cho as the second BCMA-based treatment in the method taught by Porter and Berdeja. A skilled artesian would have been motivated to make this combination in order to use therapeutics that are known in the art to effectively target BCMA expressing cancer cells for the treatment of B-cell malignancies such as MM.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647